Hill, J.
(After stating the foregoing fatíts.) The trial judge directed a verdict for the defendants. A motion for new trial was based on the usual general grounds and two special grounds. Exceptions pendente lite were filed to the sustaining in part of certain demurrers filed by the defendants to the petition, and error is assigned thereon in the bill of exceptions; but in the brief of the plaintiff in error the only questions argued are upon *677the rulings of the court in holding that this was not an usurious transaction, and in excluding the evidence of Mrs. Pendergrass and Lonnie Eubanks, tending to show coercion and duress on the part of the husband of the plaintiff in executing the deed by her, this latter question being made by the amended motion for new trial; and whether joint occupancy of the wife and husband of real estate, alone, constituted notice, to the vendee and transferee of a security deed excuted by the wife to secure a loan, of the husband’s coercion of the wife in compelling her to execute the deed.
The notes given by Mrs. Pendergrass, to secure the payment of which the security deed was given by her, provided for eight per cent, interest per annum, payable semi-annually. Separate notes were given for the interest, which provided that they should bear eight per cent, interest from maturity; and it is insisted that such a contract is usurious. The Civil Code (1910), § 3436, provides that “It shall not be lawful for any person, company, or corporation to reserve, charge, or take for any loan or advance of money, or forbearance to enforce the collection of any sum of money, any rate of interest greater than eight per centum per annum, either directly or indirectly by way of commission for advances, discount, exchange, or by any contract or contrivance or device whatever.” In the case of Pinckard v. Ponder, 6 Ga. 253, it was held that “an agreement to pajr interest, that was lawfully pad due did not constitute usury, and that each renewal of the note was a new contract.” In Union Savings Bank v. Dottenheim, 107 Ga. 606, 614 (34 S. E. 217), it was said: “A transaction which calls for the payment of the principal at a certain time, and the payment of interest at fixed times during the period that the principal is to run,'is a valid transaction. The interest may be paid annually, semi-annually, quarterly, or monthly, or even in lesser periods, if the parties see fit so to contract; and the' failure to pay any interest which is past due under such stipulation would render such past-due indebtedness a liquidated demand, which would itself bear interest. Pinckard v. Ponder [supra]; Scott v. Saffold, 37 Ga. 384; Calhoun v. Marshall, 61 Ga. 275 [34 Am. R. 99]; Mowry v. Shumway, 44 Conn. 493; Iron Works v. Lottimer, 25 Ohio St. 621; Mowry v. Bishop, 6 Paige, 98; Tousey v. Robinson, 1 Met. 663; Tallman *678v. Truesdell, 3 Wis. 393; Goodrich v. Reynolds [31 Ill. 490], 83 Am. D. 240; Newton v. Woodly [55 S. C. 132], 32 S. E. R. 531.”
The special grounds of the motion for new trial set out at length the testimony of the plaintiff, and of Lonnie Eubanks,, tending to show coercion or duress on the part of the husband in securing the signature of the plaintiff to the deed and notes in question. The rejected evidence tended to show that the husband of the plaintiff, in order to make her execute a deed to secure a loan on the property which was in her name and which had been given to her by her father, had threatened to take away plaintiff’s children, to kill himself, and to inflict bodily harm upon her, if she did not secure the loan; that plaintiff had stated a number of times, and in the hearing of Mr. Rylee, who was procuring the loan, and who brought the papers for plaintiff to sign, that she did not want to sign the papers, that she did not want to make a loan on the property, which was her property. This testimony was excluded by the judge, and 'error is assigned thereon. There is no evidence in the record that the mortgagee or transferee had any notice of the duress imposed by the husband on the wife in order to induce her to execute the mortgage; and for this reason the evidence, the exclusion of which is assigned as error, was not admissible as against the defendant. Garrett v. Thornton, 157 Ga. 487 (121 S. E. 820); Johnson v. Leffler Co., 122 Ga. 670 (3) (50 S. E. 488); Hughie v. Hammett, 105 Ga. 368 (2) (31 S. E. 109); Skinner v. Braswell, 126 Ga. 761 (55 S. E. 914). The mere fact that the plaintiff remained in possession of the land was. not evidence that the defendant had notice that the security deed was procured by duress of the husband. The plaintiff testified that “Mr. Rylee [the agent who was negotiating the loan] knew that I didn’t want to sign the papers to borrow money, but he didn’t know anything about my husband making me sign the checks.” This evidence did not show notice to the defendant; and even if it did show notice to Rylee, there. was no evidence to show that Rylee was the agent of the defendant. In the case of Skinner v. Braswell, supra, it was said by Mr. Presiding Justice Beck: “Where a husband as agent bargained for the sale of the property of his wife, and she executed a deed thereto, a purchaser for value took a good title, although *679the money so obtained was used to pay the debts of the husband, provided the purchaser was not a creditor to be thus paid and was not a party to any scheme or arrangement whereby the money paid for said property was to be used in any particular way. And the fact that the wife in signing the deed acted under the duress of the husband will not vitiate the contract, where it does not appear that the purchaser had any notice, or reason to apprehend, that the husband had coerced the wife into signing said deed.” And see Rood v. Wright, 124 Ga. 849 (53 S. E. 390). The trial judge did not err in excluding the evidence, as complained, and in directing a verdict for the defendant.

Judgment affirmed.


All the Justices concur, except Russell, G. J., dissenting.